AO 247 (Rev. 11/1 1) Order Regarding Moti on fo r Sentence Reducti on Purs uant to 18 U.S.C.   § 358 2(c)(2)    Page I of 2 (Page 2 Not fo r Publi c Disclosure)



                                         UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Eastern District ofNorth Carolina

                     United States of America
                                    V.                                         )
                            Darwin Dial, Jr.                                   )
                                                                               )    CaseNo :          7:17-CR-41-2H
                                                                               )    USM No : 63523-056
                                                                                                      _:_:_-'---'--------------~
Date of Original Judgment:         December 6, 2017                            )
Date of Previous Amended Judgment: _ __ _ _ __                                 )    Laura Wasco
(Use Date of Last Amended Judgment if Any)                                          Def endant 's Allorney


                   ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                            PURSUANT TO 18 U.S.C. § 3582(c)(2)
           Upon motion of          0     the defendant     0   the Director of the Bureau of Prisons            0     the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S .C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §I B 1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
            0 DENIED. D GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the last j udgment iss ued) of                  months is reduced to
                                                (Co mplete Parts I and II of Page 2 when motion is granted)

The defendant was sentenced under the provisions of Amendment 782 . Therefore, no further consideration is warranted.




 If the amount of time the defendant has already served exceeds this sentenced, the sente nce is reduced to a "Time Served"
 sentence, subject to an additional period of up to ten ( 1O) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions ofthej udgment(s) dated _D_e_c_em_be_r_6...:..,_2_0_17- '-,-- - - - - - - - -- - -
shall remain in effect. IT IS SO ORDERED.




Effective Date:                                                          Malcolm J. Howard
                     --------~
                       (if different fro m order date)
